NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted July 26, 2021 *
                                 Decided July 27, 2021

                                         Before

                         MICHAEL S. KANNE, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

                         AMY J. ST. EVE, Circuit Judge

No. 20-3531

CHARLES SHEPPARD,                                 Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Eastern District of Wisconsin.

      v.                                          No. 19-CV-1401

JULIE LUDWIG, et al.,                             Nancy Joseph,
      Defendants-Appellees.                       Magistrate Judge.

                                       ORDER

       Charles Sheppard, an obese Wisconsin inmate, fell out of a chair in his cell, hit
his head on his bunk, and was sent to the hospital—where he was diagnosed with a
concussion. The next day, he was directed by a nurse to walk up a hill to the health-
services unit to pick up his medications. Feeling light-headed, he expressed concerns
about making the walk but was told to use a bench-seated walker. He proceeded with
the walker but got dizzy, fell down the hill, and banged his head on the concrete.
Sheppard sued prison and medical staff under 42 U.S.C. § 1983 for deliberate

      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-3531                                                                       Page 2

indifference to his serious medical needs. The district court found no constitutional
violation and entered summary judgment for the defendants. But because a fact
question remains over whether the nurse acted willfully by forcing Sheppard to walk to
health services in his condition, we reverse on that issue. Otherwise, we affirm.

        Sheppard weighs 400 pounds. Shortly after his transfer to Fox Lake Correctional
Institution, he told guards that the plastic chair in his cell could not hold his weight
because a similar chair had collapsed under him at his prior facility. That facility had
provided him with a sturdier chair, and he filed a complaint asking officials at Fox Lake
to do the same. In response, an inmate-complaint examiner told Sheppard that his
requests for accommodations (including the sturdier chair and permission to use a
wheelchair for long distances) would be reviewed in a couple weeks by a special-needs
committee made up of prison officials and medical staff. The examiner also spoke to an
officer from the sanitation department who told her that the plastic chair could hold up
to 700 pounds. (According to the chair’s specifications, it holds up to 1,500 pounds.)

        Before the committee met, however, Sheppard fell out of the plastic chair in his
cell and hit his head. Prison staff gave him ice and told him they would check on him
later. But he soon became dizzy and vomited, so a nurse ordered that he be sent to a
hospital. At the hospital, he was diagnosed with a concussion and treated. Several
hours later, the hospital discharged him with instructions to seek medical attention
immediately if he experienced confusion, dizziness, or trouble walking—symptoms that
could be signs of a more serious injury. Upon his return to the prison, Sheppard saw
nurse Jan Britt, who gave him information about treating concussions.

       That same day, the committee met to discuss Sheppard’s requested
accommodations. Although the plastic chair was designed to hold a weight well above
Sheppard’s, the committee approved his request for a sturdier chair and ordered that he
be provided with a steel or metal one. The committee discontinued his prior facility’s
accommodation allowing him to use a wheelchair for long distances; in the committee’s
view, Sheppard—given his weight and general complaints of pain—stood to benefit
from increased movement. As an alternative, the committee offered Sheppard a walker
equipped with a bench that he could sit on if he needed a break from walking.

        The next day—less than 48 hours after suffering the concussion from the fall in
his cell—Sheppard fell and hit his head again. The parties disagree about what
happened, but we construe the facts in the light most favorable to Sheppard, the
nonmovant. Machicote v. Roethlisberger, 969 F.3d 822, 827 (7th Cir. 2020). When the time
No. 20-3531                                                                        Page 3

came to take his evening medications, Sheppard told an officer that he was unable to
walk to the health-services unit to get them. The officer contacted Britt and let Sheppard
speak with her. Sheppard told Britt that he could not walk up the hill because he felt
“extremely loopy, dizzy, and disoriented.” Reminding her that he had just been
released from the hospital with a concussion, he asked that he be allowed to use a
wheelchair or that someone bring the medications to him. According to Sheppard, Britt
told him that he could use his walker and that she would write him a conduct report if
he did not walk to health services. (Britt denies talking to Sheppard and insists that she
spoke only to the officer.) Not wanting to get in trouble, Sheppard tried to proceed
uphill to health services with his walker, but he became dizzy, fell down the hill, and
“smacked” his head on the concrete.

        Sheppard sued prison and medical staff, including Britt, for violating his Eighth
Amendment rights by (1) making him use a plastic chair unsuitable for his weight,
(2) discontinuing his wheelchair restriction right after he suffered a concussion, and
(3) forcing him to walk to health services even though he was dizzy and disoriented.

       The magistrate judge, presiding with the parties’ consent, granted the
defendants’ motion for summary judgment. First, she concluded that the defendants’
refusal to provide Sheppard a suitable chair for only a short period of time—the two
weeks until the special-needs committee could consider his request—did not deprive
him of the minimal civilized measures of life’s necessities. As for the post-concussion
discontinuation of Sheppard’s wheelchair restriction, she determined that this claim
was nothing more than a disagreement with the committee’s chosen course of treatment
and, regardless, nothing in Sheppard’s hospital-discharge papers suggested that he
needed a wheelchair. Finally, regarding Britt’s directive that Sheppard walk to health
services, the judge opined that no jury could conclude that she acted with deliberate
indifference because his symptoms of confusion, dizziness, and disorientation were not
an objectively serious medical condition. The judge also alluded to Britt’s knowledge
that Sheppard could use a walker for support and to his discharge papers, which did
not mention any walking limitations or need for a wheelchair.

        Sheppard moved under Rule 59 of the Federal Rules of Civil Procedure to vacate
the judgment on grounds that the judge downplayed the seriousness of his concussion.
The judge denied the motion, reiterating that even if his condition were sufficiently
serious, Britt could not have acted with deliberate indifference based on the limited
content of the discharge papers and the availability of a walker that was an “adequate
(if not perfect) protection” against any risk of harm from his concussion symptoms.
No. 20-3531                                                                       Page 4

       On appeal, Sheppard argues that summary judgment was inappropriate because
issues of material fact remained on each of his claims. First, regarding his need for a
sturdier chair, he asks whether defendants knew of—and purposefully disregarded—
the risk to him if he continued to use a plastic chair like the one that collapsed under
him at his former facility. But Sheppard has not put forward evidence from which a jury
could infer that his use of the chair in the short-term—the two weeks leading up to the
committee’s response to his request for something sturdier—posed an excessive risk to
his safety. Farmer v. Brennan, 511 U.S. 825, 837 (1994). The undisputed evidence shows
that defendants in the meantime investigated his complaint, learned that the chair in his
cell was designed to hold over 400 pounds, and thus had little reason to suspect that he
was at risk if he continued to use the chair.

       Next, with regard to the committee’s denial of his request to use a wheelchair,
Sheppard argues that the judge ignored key evidence—specifically, the medical order
from his prior facility allowing him to use a wheelchair for long distances. But no
reasonable jury could conclude that the defendants’ decision to discontinue this
accommodation was “so plainly inappropriate” to suggest that they intentionally or
recklessly disregarded Sheppard’s needs. Haywood v. Hathaway, 842 F.3d 1026, 1031
(7th Cir. 2016) (internal citation omitted). The evidence reflects that the committee
reached a reasoned conclusion that a bench-seated walker would benefit him more than
a wheelchair because it could facilitate movement and provide him something to sit on
as needed. Sheppard failed to present evidence that the chosen course of action was so
unreasonable that it represents an abandonment of medical judgment. See Proctor v.
Sood, 863 F.3d 563, 568 (7th Cir. 2017). As for his assertion that the committee should
have allowed him a wheelchair because of his concussion, the hospital discharge
instructions did not specify any need for such an accommodation.

        Lastly, Sheppard contends that the judge did not construe the facts in his favor
when she concluded that no jury could find that Britt was deliberately indifferent to his
risk of harm. He maintains that his medical condition was serious and that Britt
recklessly forced him to walk to health services soon after a concussion, feeling
“extremely loopy, dizzy, and disoriented.”

       We agree with Sheppard that the judge erred by concluding that a concussion,
accompanied by dizziness and confusion, was not an objectively serious medical
condition. “Any injury to the head unless obviously superficial should ordinarily be
considered serious.” Murphy v. Walker, 51 F.3d 714, 719 (7th Cir. 1995).
No. 20-3531                                                                         Page 5

        Moreover, had the judge construed the record in Sheppard’s favor, see Machicote,
969 F.3d at 827, a more troubling picture would emerge. In Sheppard’s telling, he was
still experiencing the after-effects of his concussion, feeling dizzy and disoriented, when
Britt threatened him with a conduct report if he did not walk up the hill to retrieve his
medications. Even though Britt encouraged him to use a walker, his hospital discharge
papers specified that the symptoms he recounted to her—confusion and trouble
walking—required immediate medical attention. Despite trying to proceed, he grew
dizzy, fell, and smacked his head on the concrete ground. Based on this version of
events, a reasonable jury could conclude that Britt was deliberately indifferent toward
Sheppard’s serious medical needs. See Withers v. Wexford Health Sources, Inc., 710 F.3d
688, 689–91 (7th Cir. 2013) (fact question precluded summary judgment on deliberate-
indifference claim where nurse told prisoner with back pain that he could climb a
ladderless bunk bed even though he said he could not and then fell while trying);
Greeno v. Daley, 414 F.3d 645, 654 (7th Cir. 2005) (fact question precluded summary
judgment on deliberate-indifference claim where nurse both withheld medication and
threatened to lock up prisoner if he continued to complain).

        Because a fact question remains over Sheppard’s deliberate-indifference claim
against Britt for making him walk to health services in his disoriented, post-concussion
state, we REVERSE the judgment on that claim and REMAND for further proceedings.
Otherwise, we AFFIRM.